Election/Restriction
This application contains claims directed to the following patentably distinct species:
A: the embodiment of Figure 3C, wherein the adapters are secured to the connection port insert using a retainer;
B: the embodiment of Figure 3D, wherein the securing feature is a push-button actuator formed as a single component;
C: the embodiment of Figure 3E, wherein the securing feature comprises a bore that is aligned with the connection port passageway when assembled;
D: the embodiment of Figure 3F, wherein the securing feature locking members retain the securing features in the securing feature passageway;
E: the embodiment of Figure 5, wherein the shell is formed by first and second portions; 
F: the embodiment of Figure 7B, wherein there is no securing feature for the input connection port;
G: the embodiment of Figures 8 and 9, wherein the back-side of the ramp of the locking feature forms a ledge that cooperates with a complimentary geometry on the connector housing of the connector;
H: the embodiment of Figures 12-14, wherein the securing features may translate in a vertical direction;
I: the embodiment of Figure 23, wherein the adapter comprises a plurality of resilient arms comprising securing features;
J: the embodiment of Figure 24, wherein the rear connector is inserted into a portion of the multiport and the ferrule for alignment without a separate adapter;

L: the embodiment of Figures 37-39, wherein the shape of the flange aids in the rotational orientation;
M: the embodiment of Figures 66-68, wherein the securing member is inverted so that the head end cooperates with a portion of the multiport for translating the arms;
N: the embodiment of Figures 75-77, wherein the securing members are disposed in a securing feature sub-assembly that is positioned in a cavity of the securing feature passageway formed within a shell;
O: the embodiment of Figures 80 and 81, wherein the securing member housing is formed as a single component; and
P: the embodiment of Figures 89-91, wherein the first and second portions arrange the connection ports on an angled surface.
The species are independent or distinct because of the inclusion of their mutually exclusive and divergent subject matter. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 2 are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification and their recognized divergent subject matter and because they require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY M BLEVINS/Primary Examiner, Art Unit 2883